Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA



   LAN LI, et al.,                               )
                                                 )       Civil Action No. 16-81871-Civ-Marra
   Plaintiffs,                                   )       LEAD CASE
                                                 )
   v.                                            )
                                                 )
   WALSH, et al.,                                )
                                                 )
   Defendants.                                   )
                                                 )

                 EVANS DEFENDANTS’ MOTION TO TAKE JUDICIAL NOTICE

         Defendants’, Leslie Robert Evans and Leslie Robert Evans & Associates. P.A. (collectively,

 “Evans Defendants”), by and through their undersigned counsel, and pursuant to Fed. R. Evid. 201,

 move this Honorable Court to take judicial notice of:

           (1) The “Order Estimating The Claim Of KK-PB Financial, LLC And Deny Ability

           To Credit Bid” (“Order”) in the related case styled, “In re: 160 Royal Palm, LLC,

           Debtor,” pending in the United States Bankruptcy Court, Southern District Of

           Florida, West Palm Beach Division, assigned Case No. 18-19441-EPK (hereinafter,

           “Bankruptcy Action”). (Said Order is attached hereto as Exhibit “A”);

           (2) Judge Kimball’s finding in the Order that the value of KK-PB’s claim is $0.00,

           and denying KK-PB’s ability to credit bid at the sale of the Palm House Hotel, after

           finding that KK-PB’s $27,468,750 mortgage was voidable as a fraudulent transfer;

           (3) Judge Kimball’s finding in the Order that: “The question of whether a Debtor’s

           remaining assets are unreasonably small, in this context, typically requires an



                                                     3
Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 2 of 7



        analysis of whether at the time of the transfer there was a likelihood of future

        insolvency or inability to pay debts as they become due. Based on the evidence

        admitted in this matter, on the date of the closing, it was very likely that the Debtor

        would be unable to pay the debt service to KK-PB. Indeed, it is undisputed that the

        Debtor was able to make only 3 payments to KK-PB before defaulting. For the

        same reason, the evidence supports the conclusion that the Debtor should

        reasonably have believed that it would be unable to pay KK-PB‘s note obligation,

        which was its largest ongoing payment obligation. The recording of KK-PB’s

        mortgage only increased the Debtor’s financial stress by making it less likely the

        Debtor could obtain additional capital. Thus all of the elements for relief under

        section 726.105(1)(b) are satisfied in this case.” (emphasis added).;

        (4) Judge Kimball’s finding in the Order that: “The final element for relief under

        section 726.106 is insolvency. The Debtor must either have been insolvent at the

        time of the transfers or was made insolvent by the transfers. The evidence admitted

        in this matter indicates that the Debtor was rendered insolvent by the note

        obligation to KK-PB entered into at the closing in August 2013, and the Debtor

        remained insolvent at the time the mortgage was recorded in March 2014”;

        (5) Judge Kimball’s finding in the Order that: “Under Florida statues section

        726.109(4) a good faith transferee has certain rights equivalent to the value given

        to the Debtor. But here no value was given to the Debtor itself, and so KK-PB may

        not take advantage of the good faith defense.”;

        (6)   Judge Kimball’s finding in the Order that: “As a result of these rulings, the

        note obligation would be avoidable under section 544 and the mortgage would



                                                   3
Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 3 of 7



        also be avoidable under section 544 and would be recoverable for the estate under

        section 550. I find that the evidence admitted in this matter proves these claims by

        a preponderance of the evidence. In other words, if this was a trial on the merits of

        a complaint presenting the fraudulent transfer claims under section 544, the Debtor

        would have won. The result of this analysis is that the Court will estimate the claim

        of KK-PB, for all purposes in this bankruptcy case, as an unsecured claim and will

        estimate the claim amount as zero dollars. Because KK-PB has neither a lien nor

        an allowed claim, KK-PB is not permitted to credit bid under the explicit text of

        section 363(k). Thus, the Debtor’s motion seeking an order prohibiting KK-PB

        from credit bidding will be granted.” (emphasis added);

        (7) The proceedings in the United States Supreme Court in KK-PB Financial, LLC

        v. 160 Royal Palm, LLC, Case no 19-1456, denying KK-PB Financial’s Writ of

        Certiorari;

        (8)   The proceedings in KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case

        No. 19-11402 (11th Cir. 2019), rehearing denied on January 29, 2020;

        (9)   The proceedings in KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case

        No. 19-14527 (11th Cir.2019), dismissed for lack of jurisdiction on February 6,

        2020;

        (10) The proceedings in KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case

        No. 19-90020 (11th Cir. 2019), petition denied on February 6, 2020; and

        (11) The proceedings in KK-PB Financial, LLC v. 160 Royal Palm, LLC, Case

        No. 19-10962 (11th Cir.2019), voluntarily dismissed April 1, 2019.

        (12) Order Approving Sale in In re: 160 Royal Palm, LLC, Debtor,” pending in the

        United States Bankruptcy Court, Southern District Of Florida, West Palm Beach

                                                  3
Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 4 of 7



          Division, assigned Case No. 18-19441-EPK. (Exhibit B hereto).

          (13) January 8, 2013 transcript, Volume I-A A.M. Session, in In re: 160 Royal

          Palm, LLC, Debtor,” pending in the United States Bankruptcy Court, Southern

          District Of Florida, West Palm Beach Division, assigned Case No. 18-19441-EPK.

          (Exhibit C hereto).

          (14) The Palm House Hotel property has been sold pursuant to the Bankruptcy

          Court’s orders in “In re: 160 Royal Palm, LLC, Debtor,” pending in the United

          States Bankruptcy Court, Southern District Of Florida, West Palm Beach Division,

          assigned Case No. 18-19441-EPK

 I.     STATEMENT OF FACTS

        KK-PB Financial, LLC’s First Amended Cross Claims [DE 317] and Motion for Summary

 Judgment [DE 767] seek judgment against Evans Defendants predicated primarily on their alleged

 delay of approximately 6 months in recording a certain mortgage. However, the United States

 Bankruptcy Court, Southern District Of Florida, West Palm Beach Division, Case No. 18-19441-EPK,

 issued an order that KK-PB’s $27,468,750 mortgage was invalid, unenforceable and voidable as a

 fraudulent transfer, and allowed the sale of the Palm House Hotel property free and clear of the

 mortgage and other liens. Moreover, in the Order, the Bankruptcy Court made absolutely no adverse

 findings regarding the timing as to when the mortgage was recorded.

 II.    APPLICABLE LAW

        Rule 201 governs only judicial notice of adjudicative facts, and states in rl3evant fact:
        “(a) Scope. This rule governs judicial notice of an adjudicative fact only, not a
        legislative fact.
        (b) Kinds of Facts That May Be Judicially Noticed. The court may judicially
        notice a fact that is not subject to reasonable dispute because it:
        (1) is generally known within the trial court's territorial jurisdiction; or
        (2) can be accurately and readily determined from sources whose accuracy cannot
        reasonably be questioned.
        (c) Taking Notice. The court:
                                                    3
Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 5 of 7


        (1) may take judicial notice on its own; or
        (2) must take judicial notice if a party requests it and the court is supplied with the
        necessary information.
        (d) Timing. The court may take judicial notice at any stage of the proceeding.”

 Fed. R. Evid. 201

        “Traditionally, judicial notice has been used to eliminate the need for formal proof by the

 introduction of evidence of certain matters which either are so universally known and accepted as to

 be beyond doubt or matters which, while not universally known, are so certain as to beyond doubt.”

 60 Am. Jur. Proof of Facts 3d 175 (2001). A Court may take judicial notice of adjudicative facts that

 are not subject to reasonable dispute where (1) they are generally known within the Court’s territorial

 jurisdiction; or (2) they can be accurately and readily determined from sources whose accuracy cannot

 reasonably be questioned. Fed. R. Evid. 201; Couch v. Broward County, No. 11-62126-CIV, 2012

 WL 2007148 (S.D. Fla. June 5, 2012) (citing Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir.1997)

 (en banc).

        “Generally, a court can take judicial notice of “what was said and what the judge ruled in

 another court proceeding, as such matters are not subject to reasonable dispute; however, the Court

 may not take judicial notice of any statements for their truth, as the veracity of statements are subject

 to reasonable dispute.” In re Cole v. Patton, No. 6:19-CV-699-ORL-40, 2019 WL 3413525, at *1

 (M.D. Fla. July 29, 2019), ( citations omitted) (emphasis added).

 II.    ARGUMENT

        The various matters listed above are each adjudicative facts that are not subject to reasonable

 dispute and are accurately and readily determined from sources whose accuracy cannot be reasonably

 questioned. These facts establish that KK-PB has no claim against Evans Defendants, based on the

 alleged late filing of the mortgage, since the mortgage has been adjudicated invalid for other reasons.

 Moreover, notwithstanding that Evans Defendants deny that they owed any duty or have any liability


                                                     3
Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 6 of 7



 whatsoever to KK-PB Financial, the Order of the bankruptcy Court establishes the lack of any causal

 relationship between Evans Defendants’ alleged liability and any claimed damages. As such, the

 Court should take judicial notice of them.

          WHEREFORE, Plaintiffs request that this Honorable Court take judicial notice of the

   aforesaid matters.

                                      Respectfully submitted,

                                      LAW OFFICES OF GREGORY R. ELDER, PLLC


                                      By: /s/ Gregory R. Elder
                                      Gregory R. Elder, Esq.
                                      Florida Bar No. 54006
                                      Law Offices of Gregory R. Elder, PLLC
                                      2300 NW Corporate Blvd., Suite 215
                                      Boca Raton, FL 33431
                                      Phone: (305) 546-1061
                                      Email: gelderlaw@gmail.com
                                      Attorney for Evans Defendants


                LOCAL RULE 7.1 AND FED. R. CIV. P. 26(c)(1) CONFERENCE

          Counsel for Evans Defendants hereby certifies that they conferred with all parties or non-

   parties who may be affected by the relief sought in the motion in a good faith effort to resolve by

   agreement (without court action) the issues raised in the motion and have been unable to reach an

   agreement.

                                 CERTIFICATE OF SERVICE

         THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the
 foregoing document was electronically filed with the Clerk of Court using the CM/ECF system,
 on this 12th day of May, 2021, and that the foregoing document is being served this day on all
 counsel of record identified on the Service List below, via transmission of Notices of Electronic
 Filing generated by CM/ECF.



                                                       By: /s/ Gregory R. Elder

                                                   7
Case 9:16-cv-81871-KAM Document 769 Entered on FLSD Docket 05/12/2021 Page 7 of 7



 Service List:

            Larry A. Zink, Esq.
            Florida Bar No. 0109592
            ZINK, ZINK & ZINK CO., L.P.A.
            Florida Office:
            1198 Hillsboro Mile - Suite 244Hillsboro Beach, FL 33062
            Ohio Office:
            3711 Whipple Ave., N.W.
            Canton, OH 44718-2933
            Telephone: (330) 492-2225
            Facsimile: (330) 492-3956
            Cell Phone: (330) 495-0171 Email: zinklaw3711@yahoo.com
            Counsel for Defendant, KK-PB Financial, LLC




                                               7
